The motion of Hallmark Cards, Inc. for leave to file a brief as amicus curiae is granted. The motion of Wal-Mart Stores, et al. for leave to file a brief as amici curiae is granted. The motion of Eldon S. Reed for leave to file a brief as amicus curiae is granted. The motion of Ronald J. Wyles, et al. for leave to file a brief as amici curiae is granted. The motion of ERISA Industry Committee, et al. for leave to file a brief as amici curiae is granted.
The motion of Lincoln National Corporation for leave to file a brief as amicus curiae is granted. The motion of American Society of Pension Actuaries for leave to file a brief as amicus curiae is granted. The motion of Chamber of Commerce of the United States of America for leave to file a brief as amicus curiae is granted. The motion of American College of Trust and Estate Counsel for leave to file a brief as amicus curiae is granted.